DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 17-20 in the reply filed on 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spielberg et al. (US 2003/0075070 A1).
Referring to Claim 1: Spielberg discloses a system, comprising: 
a plurality of rotatable track members (17) configured to guide travel of a vehicle (14), wherein each rotatable track member of the plurality of rotatable track members is 

Referring to Claim 2: Spielberg discloses a system, wherein the first direction of vehicle travel is orthogonal to the second direction of vehicle travel (Fig. 1).

Referring to Claim 3: Spielberg discloses a system, comprising a driving assembly (30) configured to rotate the plurality of rotatable track members between the first orientation and the second orientation (Para. [0021]).

Referring to Claim 4: Spielberg discloses a system, wherein the driving assembly comprises a rotatable platform (40) coupled to a first rotatable track member of the plurality of rotatable track members (17), and wherein the driving assembly (30) is configured to rotate the rotatable platform to drive rotation of the first rotatable track member between the first orientation and the second orientation (Para. [0021]) (Fig. 1).

Referring to Claim 5: Spielberg discloses a system, wherein the vehicle comprises a plurality of roller assemblies (15) configured to engage with the plurality of rotatable track members (17), and wherein each roller assembly of the plurality of roller assemblies is configured to rotate about one or more axes of rotation relative to a chassis of the vehicle (Para. [0022]) (Fig. 1).

Referring to Claim 9: Spielberg discloses a system, comprising: 
a first set of tracks (11) extending along the first direction of vehicle travel (Fig. 1); and 
a second set of tracks (12) extending along the second direction of vehicle travel, wherein each rotatable track member (17) of the plurality of rotatable track members is configured to align with the first set of tracks in the first orientation and align with the second set of tracks in the second orientation to further define the first set of tracks and the second set of tracks, respectively (Para. [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spielberg in view of McVeen (US 2016/0023121 A1).
Referring to Claim 6: Spielberg does not teach a brake assembly configured to stop motion of the vehicle on the plurality of rotatable track members. 
However, McVeen teaches an amusement park ride, with a stopping point (38) having one or more sensors that may be triggered by the vehicle (14) (Para. [0027]) to initiate a braking system that causes the vehicle to stop and park at a dead-end track (32) before switching is initiated (Para. [0028]) (Fig. 2).


Referring to Claim 7: Spielberg does not teach that one of the rotatable track members comprises a sensor configured to detect a position of the vehicle, a velocity of the vehicle, an acceleration of the vehicle, or a combination thereof. 
However, McVeen teaches an amusement park ride, with a stopping point (38) having one or more sensors that may be triggered by the vehicle (14), i.e., detecting the position of the vehicle at the sensor, (Para. [0027]) to initiate a braking system that causes the vehicle to stop and park at a dead-end track (32) before switching is initiated (Para. [0028]) (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Spielberg to use sensors at the rotatable track members that are triggered by the position of the vehicle, such as the sensors taught by McVeen, in order to indicate that the vehicle has stopped on the rotatable track members and is capable of being safely switched to the adjoining track.

Referring to Claim 8: Spielberg does not teach a controller communicatively coupled to the sensor and configured to control rotation of the plurality of rotatable track members based at least on the position, the velocity, the acceleration, or the combination thereof. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Spielberg to use a controller coupled to sensors, such as the controller taught by McVeen, in order to safely control and coordinate the movement of the vehicle and track switching.

Claim 6 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Spielberg in view of Chapman (US 2012/0026467 A1).
Referring to Claim 6: Spielberg does not teach a brake assembly configured to stop motion of the vehicle on the plurality of rotatable track members. 
However, Chapman teaches a camera dolly vehicle, similar to Spielberg’s vehicle type, with a computer controller (180) (Para. [0047]) for controlling drive motor assemblies (80) (Para. [0005]) and brake systems (98, 100, 102) (Fig. 5) for each corner wheel assembly (Para. [0034]) (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Spielberg to use computer controlled drive motor assemblies and brake systems, as taught by Chapman, in order to control the movement of the vehicle precisely and further to enable the vehicle to be accurately .

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2014/0174314 A1) in view of McVeen (US 2016/0023121 A1).
Referring to Claim 17: Schmidt teaches a ride system, comprising: 
a plurality of rotatable track members (20, 26) defining a first portion of a first ride path (14) when oriented in a first direction and defining a second portion of a second ride path (16) when oriented in a second direction (Fig. 4A and 6); 
a ride vehicle (5a) comprising one or more roller assemblies configured to facilitate ride vehicle motion along the first ride path and the second ride path (Fig. 6); and 
a controller communicatively coupled to the ride vehicle and the plurality of rotatable track members, wherein the controller is configured to control the ride vehicle motion and rotation of the plurality of rotatable track members, wherein the controller comprises a processor and a memory device having instructions stored thereon, wherein the stored instructions are configured to be executed by the processor (Para. [0027]), and wherein the instructions are configured to cause the processor to: 
send a second signal to a drive system (24) to cause the drive system to selectively rotate the plurality of rotatable track members from a first orientation along the first direction to a second orientation along the second direction, wherein selectively rotating the plurality of rotatable track members causes rotation of each roller assembly of the 
	Schmidt does not teach that the instructions are configured to cause the processor to: send a first signal to a braking system to cause the braking system to decelerate the ride vehicle traveling along the first ride path in the first direction to a stopped position on the plurality of rotatable track members, such that each roller assembly of the one or more roller assemblies shares an axis of rotation with a corresponding rotatable track member of the plurality of rotatable track members. 
	However, McVeen teaches an amusement park ride, wherein “[t]he ride vehicle 14 may traverse the curved transfer track 30 and drive onto the dead-end track 32, as shown in FIG. 3B, where the ride vehicle 14 or the track may utilize a braking system that causes the ride vehicle 14 to stop and park.” (Para. [0028]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schmidt to use a computer to control the vehicle braking and cause the vehicle to stop and park before track switching occurs, as taught by McVeen, in order to increase safety by stopping the vehicle at a dead end and ensuring the vehicle is stopped before switching occurs.

Referring to Claim 18: Schmidt teaches a ride system, wherein the first direction and the second direction are substantially perpendicular with respect to one another (see annotated Fig. 4A below).

    PNG
    media_image1.png
    415
    499
    media_image1.png
    Greyscale


Referring to Claim 20: Schmidt further teaches a ride system, wherein the one or more roller assemblies are configured to rotate about a first axis (22) extending along the first direction (Fig. 4A), a second axis extending along the second direction, or both.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of McVeen and Hettema et al. (US 6,095,926).
Referring to Claim 19: Schmidt does not teach that the cab of the ride vehicle has one of at least six degrees of freedom relative to the chassis.
However, Hettema teaches an amusement ride vehicle, wherein the ride vehicle (20) comprises a bogie system configured to generate motion of a cab (30) of the ride 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schmidt to use the ride vehicle taught by Hettema in order to provide from one to six degrees of freedom for the cab relative to the chassis and increase the thrill for passengers.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Spielberg fails to teach that the second direction of vehicle travel is a vertical direction having a component along a gravity vector. Rather, Spielberg teaches that the track sections go in directions along the same horizontal plane (see Fig. 1). The Examiner finds no reason to modify Spielberg such that one of the directions of travel is vertical. Such a modification would require improper hindsight reasoning. The Examiner additionally notes that while Schmidt has a track 16 that moves in a vertical direction, Schmidt does not teach that “each rotatable track member of the plurality of rotatable track members is configured to individually rotate,” as recited in claim 1. Rather, Schmidt teaches that tracks 20 and 26 rotate together on cylinder 12 (Para. [0031]) (Fig. 4A). Thus, Schmidt does not anticipate claim 1 and does not render 
Regarding claim 11, Spielberg fails to teach that a “first rotatable track member of the plurality of rotatable track members is greater in length than a second rotatable track member of the plurality of rotatable track members.” The Examiner finds no reason to modify Spielberg such that one of the rotatable track members is longer than another. Such a modification would require improper hindsight reasoning.
.
Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the references relate to amusement ride systems with switching and/or vertical track components: US-7997540-B2; US-9014965-B2; US-11065553-B2; US-10814236-B1; US-10807010-B2; US-10053138-B2; and US-20190161099-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617